CAMPBELL, Judge.
Defendant has assigned as error the failure of the .trial court to make findings of fact which support the modification of the prior support order. His assignment of error is well taken.
G.S. 50-13.7 now adds the force of statute to the requirement of showing changed conditions before a custody or support order may be modified.
*335It is error to modify or change a valid prior order with respect to support or custody absent findings of fact of changed circumstances. The order appealed from contains no such findings. Rabon v. Ledbetter, 9 N.C. App. 376, 176 S.E. 2d 372 (1970).
The order appealed from must be vacated, and the cause remanded for further proceedings.
Vacated and remanded.
■Judges Britt and Morris concur.